F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
               UNITED STATES COURT OF APPEALS
                                                                  MAY 7 2003
                            TENTH CIRCUIT
                                                           PATRICK FISHER
                                                                    Clerk
CLIFFORD FLEETWOOD, Ph.D.,

          Plaintiff-Appellant,

     v.                                         No. 02-1396
                                               (D. Colorado)
WELLINGTON WEBB; GERRY                      (D.C. No. 02-Z-991)
WHITMAN; RAYMOND G.
SANCHEZ, Attorney at Law; JOE
JARAMILLO, also known as El Wino
Jaramillo; REBECCA I. JARAMILLO;
TOMASITA JARMARILLO; DAVID
SANTILLANS, Family Crime Boss;
JANE DOE GORDON; JOHN DOE
MCBRIDE, #89-23; MARY DOE
DOBBINS, #00-75; JOHN DOE
ADDISON, #00-25; JOHN DOE
COLBURN; MARY DOE MADRID,
P.A.; JOHN DOE SANTANGELO;
JOHN DOE LOVATO, S.C., JOHN
DOE MAYER; VICKI O’CONNOR;
I.C. LEWIS, Prison # 1267871;
STEVE ROBERTS, prison # 1269128;
MARK PITTMAN, prison # 1246423;
TED MARTINEZ, N.M. Prison #
25593; FOX COMMUNICATIONS
CORP.; KOOL RADIO; JOHN DOE
LADD, # 91-33; DAVID
PONDERELLI; JOHN DOE
SOMMERVILLE; JOHN DOE
PABLO; JOHN DOE ORTEGA # 92-
93; JANE DOE OATS; PAULA
WOODWARD, 9 News, Denver;
ANDREW LISKA; DAVID GLEIM;
SHIRLEY MAZERECK,

          Defendants-Appellees.
                                      ORDER *


Before EBEL, HENRY, and HARTZ, Circuit Judges.



       Clifford Fleetwood, Ph.D., seeks to appeal the district court’s dismissal

without prejudice of his civil rights complaint. In addition, Dr. Fleetwood has

filed a motion to proceed in forma pauperis (IFP) in this appeal. In order to

proceed IFP, he must demonstrate a financial inability to pay the required fees

and “a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised.”   McIntosh v. United States Parole Comm’n   , 115 F.3d 809, 812

(10th Cir. 1997).

       In his complaint, Dr. Fleetwood alleges that the defendants unlawfully

conspired to extort money from him and to incarcerate him. On May 23, 2002,

the district court issued an order requiring Dr. Fleetwood to correct certain

deficiencies in his complaint within thirty days. The deficiencies included the

failure to submit a certified trust fund statement; certain pages of the complaint


       *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of unpublished orders; nevertheless, this order may be cited under the
terms and conditions of 10th Cir. R. 36.3.


                                          -2-
form; an original and copies of the complaint, motion to proceed IFP, and

supporting affidavit; and sufficient copies of the complaint for the purpose of

service on the named defendants.

      Dr. Fleetwood then filed a motion requesting a stay of the action for one

year while he prepared the necessary documents. A magistrate judge denied the

request for a one-year stay but granted Dr. Fleetwood an additional thirty days to

cure the deficiencies. Dr. Fleetwood failed to file the required documents before

the expiration of the second thirty-day period, and the district court then

dismissed the action without prejudice.

      We discern no error in the district court’s approach. As the district court

observed, Dr. Fleetwood may initiate a new action by filing the required

documents with the district court.

      We note that in his appellate brief, Dr. Fleetwood argues that the

defendants have deprived him of access to a law library and to documents

necessary to pursue his claims. However, if there are circumstances that prevent

Dr. Fleetwood from submitting the documents required by the district court, he

may seek relief from that court. The arguments he makes here do not suggest that

the district court erred in dismissing his complaint without prejudice.




                                          -3-
      Accordingly, we DENY his motion to proceed IFP and DISMISS this

appeal.



                            Entered for the Court,



                             Robert H. Henry
                             Circuit Judge




                                     -4-